Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1A-1D: Figs. 1A-1D illustrate a vertical transistor.
Species II, Figs. 4A-4D: Figs. 4A-4D disclose a vertical NAND. Referring to FIGS. 4A to 4D, the vertical NAND 200 may include a stacked structure 200M formed over a bottom structure 201. The stacked structure 200M may include a plurality of conductive layers and a plurality of dielectric layers, which are alternately stacked. The stacked structure 200M may include a first edge sidewall ES1 and a second edge sidewall ES2. The first and second edge sidewalls ES1 and ES2 may extend in a first direction (Z direction) parallel to the bottom structure 201. The stacked structure 200M may include a plurality of edge vertical channel structures ECP2. The plurality of edge vertical channel structures ECP2 may be formed through the first and second edge sidewalls ES1 and ES2 of the stacked structure 200M. The plurality of edge vertical channel structures ECP2 may be formed through the first and second edge sidewalls ES1 and ES2 in a second direction (Y direction) perpendicular to the bottom structure 201. The sidewalls of the plurality of edge vertical channel structures ECP2 may be partially surrounded by the first and second edge sidewalls ES1 and ES2. The first and second edge sidewalls ES1 and ES2 may include a plurality of linear shape sidewalls 
Species III, Fig. 4E: Fig. 4E discloses a vertical NAND according to another embodiment. Referring to FIG. 4E, the vertical NAND 230 in accordance with the comparative example may include an isolating layer 231. When the isolating layer 231 occupies a separate space between the edge vertical channel structures ECP2, the distance between the edge vertical channel structures ECP2 may be increased. For example, the distance W30 between the center axes of the edge vertical channel structures ECP2 may be increased. In the present embodiments, however, because the isolating layer 213 is formed so as to contact the edge vertical channel structures ECP2, the distance W20 between the center axes of the edge vertical channel structures ECP2 may be decreased. As a result, the distance S1 between the internal vertical channel structures ICP2 and the distance S1 between the edge vertical channel structures ECP2 may be uniformly maintained. Therefore, the distances between the respective second vertical channel structures CP2 may be all uniformly maintained.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813